DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed December 13, 2021 is acknowledged.
Claims 1-5, 12, 14-15, 26-28, 31-35, 54-55, 64, 66, 71-79, 86-89, 96, 100, 105-109, 125-126, 134 and 136-138 are pending. Claims 12, 14-15, 26-28 and 35 are being examined on the merits. The rest of the pending claims remain withdrawn.

Response to Arguments
Applicant’s arguments filed December 13, 2021 have been fully considered.

Rejection of claims 12, 14-15, 26 and 141-143 under 35 USC § 103 over Carrick in view of Pongsiri, Ho and Lowe; Rejection of claims 27-28 and 35 under 35 USC § 103 over Carrick in view of Pongsiri, Ho, Lowe and Pinsky 
	Applicant argues that the rejection of independent claim 12, and its dependent claims, should be withdrawn as Lowe teaches away from combining the cited references (Remarks, p. 17). Specifically, Applicant argues that Lowe’s design criteria are inconsistent with the sequences of the instant primers (Remarks, pp. 16-18).

	However, while the Office disagrees with Applicant’s characterization of the teachings of Lowe, in the interest of advancing prosecution, the prior art rejections relating to the specific sequences of the instantly claimed primers and probes have been modified below.

Applicant also argues that the rejection of independent claim 12, and its dependent 
claims, should be withdrawn as the cited art fails to provide the requisite reasonable expectation of success in the claimed invention (Remarks, p. 18). Specifically, Applicant argues that the cited reference, Carrick, is directed to detecting CHIKV in high titer viral lysates and it would not be straightforward to switch the detection to a clinical sample, such as blood serum. 
	The Office disagrees. First, as noted in the Non-Final Rejection mailed August 12, 2021, Carrick explicitly teaches that the disclosed primers and probes can be used to detect CHIKV in “biological samples such as viral lysates, blood, serum, plasma or other body fluid or tissue” (para. 54). Therefore, the ordinary artisan would have a reasonable expectation of success merely from this disclosure in Carrick alone. Second, while the ordinary artisan may expect that an assay intended to detect CHIKV RNA in a clinical biological sample may be, for example, less sensitive, or less specific, or have a different limit of detection, as compared to an assay intended to detect CHIKV RNA in a high titer viral lysate for the reasons Applicant discusses, none of these considerations are relevant to instant claim 12, which requires only detecting CHIKV nucleic acids. Thus, one could perhaps argue that the ordinary artisan would not have a  be used to detect CHIKV in various biological samples.
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the instantly amended claims.

Information Disclosure Statement
The Information Disclosure Statement submitted December 13, 2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 12, 14-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US Patent App. Pub. No. 2009/0263806) in view of Pongsiri (Multiplex real-time RT-PCR for detecting chikungunya virus and dengue virus, Asian Pacific Journal of Tropical Medicine, 5(5): 342-346, 2012), Ho (Establishment of one-step SYBR green-based real time-PCR assay for rapid detection and quantification of chikungunya virus infection, Virol. J., 7: 13 1-7, 2010), Batty1 (A Modified RNA-Seq Approach for Whole Genome Sequencing of RNA Viruses from Faecal and Blood Samples, PLoS One, 8(6): e66129, 2013), Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990), and An (US 2003/0050470).

Regarding independent claim 12, Carrick teaches …
A method for detecting chikungunya virus, the method comprising: a) contacting nucleic acids of a biological sample derived from a subject suspected of containing chikungunya virus with a composition (para. 11: “a method for determining whether … CHIKV nucleic acid sequences is present in a test sample that includes nucleic acids”; para. 54: “compositions, 
wherein the biological sample is a human blood sample or a serum sample derived from human blood (para. 33: “any tissue or … material obtained from a human”; para. 54: “compositions, methods … for selectively detecting the nucleic acids of … CHIKV in biological samples such as … blood, serum, plasma or other body fluid or tissue”);
the composition comprising a first primer and a second primer capable of amplifying at least a portion of a chikungunya virus genome (para. 81: “sequences within which the CHIKV nucleic acid can be amplified and detected … [t]his may be accomplished using an opposed set of two primers”);
wherein each of the forward primer and the reverse primer is not more than 40 nucleotides in length (para. 81: “using an opposed set of two primers … preferred length ranges include … more preferably 15-40 contiguous bases”). In cases where claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05.;
b) amplifying at least a portion of a chikungunya virus RNA, if present, (para. 111: “amplifying the … target region using the two primers can be accomplished by any of a variety of known nucleic acid amplification reactions”);
and c) detecting the presence of the amplified nucleic acids using at least one detectably labeled oligonucleotide probe sufficiently complementary to and capable of hybridizing with the chikungunya virus RNA or amplicon thereof, if present, as an indication of the presence or absence of chikungunya virus in the sample (para. 11: “a step for detecting with a hybridization 

Carrick additionally suggests …
and wherein the forward primer comprises a sequence that ends at the 3’ end with the nucleotide sequence of SEQ ID NO: 6 and the reverse primer comprises a sequence that ends at the 3’ end with the sequence of SEQ ID NO: 7. Specifically, Carrick teaches the following – Carrick, SEQ ID NO: 84 comprises instant SEQ ID NO: 6 plus an additional 19 nucleotides; Carrick SEQ ID NO: 108 comprises instant SEQ ID NO: 7 plus an additional 7 nucleotides; also see para. 6, which specifically describes a primer pair of SEQ ID NOs: 84 and 108. Carrick SEQ ID NO: 84 extends 8 nucleotides past the 3’ end of instant SEQ ID NO: 6, while Carrick SEQ ID NO: 108 extends 5 nucleotides past the 3’ end of instant SEQ ID NO: 7.


Carrick additionally suggests …
wherein the probe comprises a sequence that ends at the 5’ end with the sequence of SEQ ID NO: 8. Specifically, Carrick teaches – Carrick, SEQ ID NO: 49 comprises the reverse complementary sequence of instant SEQ ID NO: 8 plus an additional 14 nucleotides. The reverse 

While Carrick does not teach a sequence identical to SEQ ID NO: 8, it does teach a sequence that is the reverse complementary sequence to SEQ ID NO: 8. One of ordinary skill in the art understands that amplification reactions can be designed in a variety of ways, including using reverse complementary strands of double-stranded molecules. The Carrick teaching of SEQ ID NO: 49 would direct the ordinary artisan to a particular region of the molecule as being useful as a probe in an amplification reaction, and the ordinary artisan would know that the probe could be designed to hybridize to either strand of that molecule. Therefore, instant SEQ ID NO: 8 is obvious over Carrick SEQ ID NO: 49.
In addition, while the Carrick SEQ ID NOs: 84 and 108, and 49, extend beyond the designated (3’ or 5’) ends of their corresponding sequences in instant SEQ ID NOs: 6-7, and 8, primer and probe design is well-known in the art. For example, Lowe teaches that computer programs can identify all primer and probe oligomers that are suitable for use in amplification (p. 1758, left col., para. 7 through p. 1758, right col., para. 4). 

Further, regarding the differences between the Carrick sequences and the instantly claimed primers and probes, An teaches “[v]arious probes and primers can be designed around the disclosed nucleotide sequences. Primers can be of any length, but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the residue is 2, etc., an algorithm defining all primers can be proposed: 

where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus 1 (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 … and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 … and so on” (paras. 65-67).
Therefore, An not only teaches designing primers or probes based on a known sequence, but also teaches an algorithm for defining all possible primers and probes of a given length based on a known sequence. In this respect, An teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence. While An is discussing sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

In addition, Batty teaches that detecting viral RNA in clinical samples presents technical challenges because the clinical samples contain components, such as large amounts of non-target RNA, but that various processing steps can be completed so that the viral RNA can be detected in these samples. For example, Batty teaches target-specific primer-based amplification and sequencing strategies (p. 1 , right col., para. 2 through p. 2, left col., para. 1) and teaches an improvement on such techniques with “RNA shotgun sequencing”, which can detect (e.g., through whole genome sequencing) “multiple within host variants of highly diverse pathogens such as Norovirus and HCV” (p. 2, left col., para. 2). While Batty teaches that RNA 

Therefore, while the Carrick primers and probe extend slightly beyond the instantly claimed primers and probe, the ordinary artisan would have been able to identify modifications to the Carrick primers, as described in Lowe and An. The ordinary artisan would have been motivated to try the various modified primers in order to improve the efficiency of the amplification reaction, and would have had an expectation of success, as optimizing primer and probe sequences is well-known in the art, and as Batty teaches that target-specific primer-based strategies, such as those described in Carrick, can detect viral RNA from clinical samples.

Carrick does not teach that the first and second primers are forward and reverse primers. 
However, Pongsiri teaches this limitation (Table 1 shows forward and reverse primers, and a probe for detecting CHIKV). In addition, one of ordinary skill in the art understands that primer pairs are often designed in a forward and reverse format.

Carrick does not teach … wherein the chikungunya virus RNA comprises an NSP2 target sequence.



Regarding claim 14, which depends from claim 12, Carrick additionally teaches …
wherein the detectably labeled probe comprises a fluorophore (para. 64: “Useful Probe Labeling Systems and Detectable Moieties – … fluorescent moieties (either alone or in combination with ‘quencher’ moieties)”).

Regarding claim 15, which depends from claim 14, Carrick does not teach …
wherein the detectably labeled probe comprises a 5'- fluorophore and a 3'-quencher.
However, Pongsiri teaches this limitation (p. 343, Table 1: shows the CHIKV probe labeled at the 5’ end with Cy5 and the 3’ end with BBQ, while the DENV probe is labeled at the 5’ end with JOE and at the 3’ end with BBQ). One of ordinary skill in the art understands that Cy5 and JOE are flurophores, while BBQ is a quencher. Pongsiri also shows detecting signals from Cy5 and JOE in Figure 1, also implying that they are fluorophores.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of modified Carrick using a forward and reverse primer, and using the detectably labeled probe of Pongisri. Carrick teaches the use of primer pairs, but does not teach that the primer pairs are forward and reverse primers. Carrick also teaches the use of 
One of ordinary skill in the art would also have been motivated to try the NSP2 region as a target region for primer and probe design, as Ho teaches that primers detected to that region are sensitive and can be used to discriminate between highly related viruses. The ordinary artisan would have had an expectation of success as optimization of primer design is well known in the art.


Regarding claim 26, which depends from claim 12, Carrick does not teach …
further comprising detecting dengue virus in the biological sample.
However, Pongsiri teaches this limitation (p. 343, left col., para. 4: “The objective of this study was to develop multiplex real-time RT-PCR based on Taqman chemistry for detection of CHIKV and DENV in a single tube reaction”; p. 344, right col., para. 4: “[i]n a total of 290 clinical samples … 60 samples were positive for CHIKV and 65 for DENV”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the CHIKV detection method of modified Carrick and add the DENV detection method of Pongsiri. Carrick teaches that CHIKV is transmitted through mosquitoes 
One of ordinary skill in the art would also have been motivated to try the NSP2 region as a target region for primer and probe design, as Ho teaches that primers detected to that region are sensitive and can be used to discriminate between highly related viruses. The ordinary artisan would have had an expectation of success as optimization of primer design is well known in the art.


Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US Patent App. Pub. No. 2009/0263806) in view of Pongsiri (Multiplex real-time RT-PCR for detecting chikungunya virus and dengue virus, Asian Pacific Journal of Tropical Medicine, 5(5): 342-346, 2012), Ho (Establishment of one-step SYBR green-based real time-PCR assay for rapid detection and quantification of chikungunya virus infection, Virol. J., 7: 13 1-7, 2010), Batty (A Modified RNA-Seq Approach for Whole Genome Sequencing of RNA Viruses from Faecal and Blood Samples, PLoS One, 8(6): e66129, 2013), Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-, as applied to claims 12 and 26 above, and further in view of Pinsky (WO 2014/055746 A1). 

Regarding claim 27, which depends from claim 26, Carrick does not teach these primers.
However, Pinsky teaches …
wherein the primers used for detecting dengue virus in the biological sample comprise a primer comprising the sequence of SEQ ID NO:9 (Pinsky SEQ ID NO: 5 is identical to instant SEQ ID NO: 9);
a primer comprising the sequence of SEQ ID NO: 10 (Pinsky SEQ ID NO: 6 is identical to instant SEQ ID NO: 10);
a primer comprising the sequence of SEQ ID NO: 11 (Pinsky SEQ ID NO: 7 is identical to instant SEQ ID NO: 11);
a primer comprising the sequence of SEQ ID NO: 12 (Pinsky SEQ ID NO: 8 is identical to instant SEQ ID NO: 12); 
a primer comprising the sequence of SEQ ID NO: 13 (Pinsky SEQ ID NO: 9 is identical to instant SEQ ID NO: 13);
a primer comprising the sequence of SEQ ID NO: 14 (Pinsky SEQ ID NO: 10 is identical to instant SEQ ID NO: 14);
a primer comprising the sequence of SEQ ID NO: 15 (Pinsky SEQ ID NO: 11 is identical to instant SEQ ID NO: 15);
and a primer comprising the sequence of SEQ ID NO: 16 (Pinsky SEQ ID NO: 12 is identical to instant SEQ ID NO: 16).

Regarding claim 28, which depends from claim 27, Carrick does not teach …
further comprising using at least one probe to detect dengue virus, wherein said at least one probe is selected from the group consisting of:4 Docket No.: S15-236 a) a probe comprising the sequence of SEQ ID NO: 17.
However, Pinsky teaches this limitation (Pinsky SEQ ID NO: 13 is identical to instant SEQ ID NO: 17).


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the CHIKV and DENV detection method of modified Carrick, as discussed above, and add the Pinsky primers and probes. It would have been obvious for one of ordinary skill in the art to try the Pinsky primers and probes in the modified Carrick method, as Pinsky teaches the primers and probes are highly specific for DENV, even in samples containing other viruses. The ordinary artisan would have had an expectation of success as optimizing primers and probes is well known in the art.


Regarding claim 35, which depends from claim 12, Carrick additionally teaches … 
wherein amplifying comprises reverse transcriptase polymerase chain reaction (RT-PCR), nucleic acid sequence based amplification (NASBA), transcription-mediated amplification (TMA) 
Carrick does not specifically teach the use of reverse transcriptase PCR. However, Pongsiri teaches this limitation (p. 343, left col., para. 4: “The objective of this study was to develop multiplex real-time RT-PCR based on Taqman chemistry for detection of CHIKV and DENV in a single tube reaction”; p. 343, right col., para. 2: “[v]iral RNA was extracted …. RNA was transcribed into cDNA by using … reverse transcriptase”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the CHIKV and DENV detection method of modified Carrick, as discussed above, and incorporate the reverse transcription step of Pongsiri. One of ordinary skill in the art would have been motivated to do so in order to convert the viral RNA into a more stable structure. The ordinary artisan would have had an expectation of success as such manipulations are well known in the art. 



Conclusion
Claims 12, 14-15, 26-28 and 35 are being examined, and are rejected. No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 13, 2021 prompted the new ground(s) of THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637         

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Batty was cited in the Information Disclosure Statement submitted December 13, 2021.